Case: 17-10643   Date Filed: 07/06/2018     Page: 1 of 3


                                                               [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 17-10643
                             Non-Argument Calendar
                           ________________________

                     D.C. Docket No. 6:15-cv-02109-ACC-DCI


JUAN SILVA,

                                                    Petitioner - Appellant,

versus

SECRETARY, DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,

                                              Respondents - Appellees.
                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                   (July 6, 2018)

Before WILLIAM PRYOR, JORDAN, and ANDERSON, Circuit Judges.

PER CURIAM:

         The Antiterrorism and Effective Death Penalty Act imposes a one-year

statute of limitations in which a petitioner may file a writ of habeas corpus in a
              Case: 17-10643     Date Filed: 07/06/2018   Page: 2 of 3


federal district court, running from any one of four circumstances. See 28 U.S.C. §

2244(d)(1). The one-year clock may be tolled when a petitioner files post-

conviction motions for relief in state court, see § 2244(d)(2), but not all motions

toll the AEDPA one-year statute of limitations.

      Juan Silva was convicted in Florida state court of numerous crimes, and his

convictions became final, for purposes of the AEDPA one-year statute of

limitations, on July 18, 2011. See § 2244(d)(1)(A). Following those convictions,

and over the course of years, Mr. Silva filed a flurry of post-conviction motions for

relief, namely under Florida Rules of Criminal Procedure 3.800 and 3.850. It is

settled law that timely Rule 3.800(a) and Rule 3.850 motions toll the one-year

AEDPA clock. See Ford v. Moore, 296 F.3d 1035, 1040 (11th Cir. 2002); Cadet v.

Fla. Dep’t of Corr., 853 F.3d 1216, 1219 (11th Cir. 2017). But when Mr. Silva

filed his petition seeking a writ of habeas corpus from the federal district court on

December 14, 2015, it was an open question whether Rule 3.800(c) motions toll

the AEDPA clock. The state concedes that if Rule 3.800(c) motions toll the

AEDPA clock, then Mr. Silva’s petition for a writ of habeas corpus was timely

filed within the one-year statute of limitations. If they do not toll the clock,

however, then Mr. Silva’s petition was untimely.

      On January 6, 2017, the district court ruled that Rule 3.800(c) motions do

not toll the clock, and dismissed Mr. Silva’s petition as untimely. During the

                                         2
               Case: 17-10643   Date Filed: 07/06/2018   Page: 3 of 3


pendency of Mr. Silva’s appeal, however, we held that Rule 3.800(c) motions do

indeed toll the AEDPA clock. See Rogers v. Sec’y, Dep’t of Corr., 855 F.3d 1274,

1275 (11th Cir. 2017). Thus, Mr. Silva’s habeas petition was timely filed within

the one-year AEDPA statute of limitations. Accordingly, we vacate the district

court’s dismissal of Mr. Silva’s habeas petition and remand for further

proceedings.

      VACATED AND REMANDED.




                                        3